Citation Nr: 0712045	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-40 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Although the veteran was 
initially represented by a national service organization, he 
had that organization removed as his representative by letter 
to the Board received in March 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2005, following certification of the veteran's appeal 
to the Board in March 2005, he submitted additional evidence 
to the Board in support of his claim.  This evidence 
consisted of VA outpatient treatment records dated in March 
2005.  He did not waive agency of original jurisdiction 
review of this evidence.  

As the veteran has not waived agency of original jurisdiction 
consideration of this evidence, the case must be remanded for 
additional development.  38 C.F.R. § 20.1304(c) (2006). 

Moreover, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), 
which held that the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all elements of a claim, including 
the effective date of an award.  Also issued was Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which provided that the 
veteran must be specifically provided with information 
regarding what is needed to establish new and material 
evidence in order to reopen a claim.  As this case is being 
remanded for other reasons, the RO should also provide the 
veteran proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), consistent with these decisions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet App 473 (2006), and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all 
evidence of record.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



